DETAILED ACTION
This action is responsive to the application No. 17/177,973 filed on February 17, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
Applicants election without traverse of Species 2 (Figs 4A-4D) in the reply filed on 10/05/2022 is acknowledged.  The Applicants indicated that claims 21-40 read on the elected Species.  Accordingly, pending in this Office action are claims 21-40.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Objections
Claim 28 is objected to because of the following informalities: the claims recites “…of the second layer…”, however, it should read “… of the second layer of material…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 22 recites that “a nitride layer of the charge trapping layer of the first dielectric 108 include at least one of silicon-rich nitride and silicon oxynitride including silicon, oxygen, or nitrogen in various stoichiometries”.
However, as described in the specification at paragraphs [0030] and [0048], it is the charge-trapping dielectric 108(308) that may include a silicon-rich nitride film, or any film that includes, but is not limited to, silicon, oxygen, and nitrogen, in various stoichiometries.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 30 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 30 and 31 recite the limitation “…the width of the select gate…”.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 24, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6 of U.S. Patent No. 9,466,496.

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21, 24, 26 of the instant invention are generic to species claims 1-3, 6 of patent No. 9,466,496.  Under the current practice, the generic claims should be rejected on the grounds of obviousness-type double patenting (see MPEP §806.04(i)).

Claims 1 and 6 of patent No. 9,466,496 anticipate Claim 21 of the instant invention. 
Claims 1 and 2 of patent No. 9,466,496 anticipate Claim 24 of the instant invention. 
Claims 1 - 3 of patent No. 9,466,496 anticipate Claim 26 of the instant invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

P10831OPCT-US-C126Claims 21, 23-32, 34, 36, 37, 39, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dickenscheid (US 2011/0070726).

Regarding Claim 21, Dickenscheid (see, e.g., Figs. 1-16B) teaches a method of fabricating a semiconductor device, comprising: 
disposing a gate structure 255 on a substrate 210, the gate structure 255 comprising:
a gate 250’ (see, e.g., Fig. 3, pars. 0033-0034), 
a first dielectric 220B disposed beneath the gate 250’ (see, e.g., Fig. 3, par. 0009), and 
a second dielectric 270 at least on sidewalls of and over the gate 250’ (see, e.g., Fig. 4, par. 0045), wherein the first dielectric 220B is formed by sequentially depositing first oxide, charge trapping, and second oxide layer (see, e.g., par. 0009); 
disposing a first layer of material 280 over the second dielectric 270 (see, e.g., Fig. 5, par. 0047); 
disposing a second layer of material 290 over the first layer of material 280 (see, e.g., Fig. 6, pars. 0051-0052); 
etching the second layer of material 290 such that portions 290’ of the second layer of material 290 remain on sidewalls of the first layer of material 280 (see, e.g., Fig. 7, par. 0062); and
etching the first layer of material 280 with an etchant having substantially higher selectivity to the first layer of material 280 than to the second layer of material 290 (see, e.g., Fig. 8, par. 0065).

Regarding Claim 23, Dickenscheid teaches all aspects of claim 21.  Dickenscheid (see, e.g., Figs. 1-16B), teaches that disposing the second dielectric 270, disposing the first layer of material 280, and disposing the second layer of material 290 includes performing a substantial conformal deposition process (see, e.g., pars, 0045, 0047, 0051, Figs. 4-6).  

Regarding Claim 24, Dickenscheid teaches all aspects of claim 21.  Dickenscheid (see, e.g., Figs. 1-16B), teaches that disposing the first layer of material 280 comprises disposing silicon (see, e.g., par. 0048).  

Regarding Claim 25, Dickenscheid teaches all aspects of claim 21.  Dickenscheid (see, e.g., Figs. 1-16B), teaches that portions 290’ of the second layer of material 290 that remain on sidewalls of the first layer of material 280 are configured to be hard masks during etching of the first layer of material 280 such that an etched first layer of material 280 attain a substantially vertical sidewall profile (see, e.g., Figs. 7-8, pars. 0062-0065).  

Regarding Claim 26, Dickenscheid teaches all aspects of claim 21.  Dickenscheid (see, e.g., Figs. 1-16B), teaches that the first and second layers of material 280/290 have substantially different etch chemistry (see, e.g., Figs. 7-8, pars. 0062-0065).  

Regarding Claim 27, Dickenscheid (see, e.g., Figs. 1-16B) teaches a method of fabricating a semiconductor device, comprising:
forming a memory gate (MG) structure 255 including a first gate 250 disposed on a first dielectric 220B over a substrate 210, wherein the first dielectric 220B includes a charge trapping dielectric layer (see, e.g., par. 0009);
forming a second dielectric 270 over the MG structure 255 (see, e.g., Fig. 4, par. 0045);
forming a first layer of material 280 to a first thickness over the second dielectric 270 (see, e.g., Fig. 5, par. 0047);
forming a second layer of material 290 to a second thickness over the first layer of material 280 (see, e.g., Fig. 6, pars. 0051-0052);
removing a portion of the second layer of material 290 such that a remaining portion 290’ of the second layer of material 290 is disposed adjacent to vertical sidewalls of the first layer of material 280 (see, e.g., Fig. 7, par. 0062); and
removing a portion of the first layer of material 280, using an etchant having low selectivity to the second layer of material 290 to form a select gate 280A/280B (see, e.g., Fig. 8, pars. 0065-0066).  

Regarding Claim 28, Dickenscheid teaches all aspects of claim 27.  Dickenscheid (see, e.g., Figs. 1-16B), teaches that the first layer of material 280 disposed beyond the remaining portion 290’ of the second layer 290 is completely removed (see, e.g., Fig. 8, pars. 0065-0066).  

Regarding Claim 29, Dickenscheid teaches all aspects of claim 27.  Dickenscheid (see, e.g., Figs. 1-16B), teaches that the remaining portion 290’ of the second layer of material 290 is configured to perform as hard masks such that the select gate 280A/280B is formed having a substantially vertical sidewall (see, e.g., Figs. 7-8, pars. 0062-0065).  

Regarding Claim 30, Dickenscheid teaches all aspects of claim 27.  Dickenscheid (see, e.g., Figs. 1-16B), teaches that the width of the select gate 280A/280B is at least partially based on the first thickness of the first layer of material 280.  

Regarding Claim 31, Dickenscheid teaches all aspects of claim 27.  Dickenscheid (see, e.g., Figs. 1-16B), teaches that the width of the select gate 280A/280B is at least partially based on the second thickness of the second layer of material 290.  

Regarding Claim 32, Dickenscheid teaches all aspects of claim 27.  Dickenscheid (see, e.g., Figs. 1-16B), teaches that the first and second layers of material 280/290 have substantially different etch chemistry (see, e.g., Figs. 7-8, pars. 0062-0065).  

Regarding Claim 34, Dickenscheid (see, e.g., Figs. 1-16B), teaches a method of fabricating a split gate transistor, comprising:
forming a memory gate (MG) stack 255 including a memory gate 250 (see, e.g., Fig. 3, par. 0041);
forming a dielectric 270 over the MG stack 255 (see, e.g., Fig. 4, par. 0045);
forming a select gate layer 280 to a first thickness over the dielectric 270 (see, e.g., Fig. 5, par. 0047);
forming a sacrificial spacer layer 290 to a second thickness over the select gate layer 280 (see, e.g., Fig. 6, pars. 0051-0052);
selectively removing a portion of the sacrificial spacer layer 290 to form a sacrificial spacer 290’ on both sides of the memory gate stack 255, adjacent to sidewalls of the select gate layer 280 (see, e.g., Fig. 7, par. 0062); and
selectively removing a portion of the select gate layer 280, using the sacrificial spacers 290’ as hard masks, to form adjacent to the MG stack 255, a select gate 280A/280B having a substantially vertical outer sidewall (see, e.g., Figs. 7-8, pars. 0062-0065).  

 Regarding Claim 36, Dickenscheid teaches all aspects of claim 34.  Dickenscheid (see, e.g., Figs. 1-16B), teaches that a width of the select gate 280A/280B is at least partially determined by the first thickness.  

Regarding Claim 37, Dickenscheid teaches all aspects of claim 34.  Dickenscheid (see, e.g., Figs. 1-16B), teaches that the select gate 280A/280B and sacrificial spacer layer 290 have substantially different etch chemistry (see, e.g., Figs. 7-8, pars. 0062-0065).  

Regarding Claim 39, Dickenscheid teaches all aspects of claim 34.  Dickenscheid (see, e.g., Figs. 1-16B), teaches that the the MG stack 255 further includes a charge trapping layer 220B comprising at least one of silicon-rich nitride and silicon oxynitride including silicon, oxygen, or nitrogen in various stoichiometries (see, e.g., par. 0009).  

Regarding Claim 40, Dickenscheid teaches all aspects of claim 34.  Dickenscheid (see, e.g., Figs. 1-16B), teaches removing the sacrificial spacers 290’ (see, e.g., Fig. 9, par. 0070).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Dickenscheid (US 2011/0070726) in view of Shim (US 2010/0159660).

Regarding Claim 33, Dickenscheid teaches all aspects of claim 27.  Dickenscheid (see, e.g., Figs. 1-16B), teaches:
removing the remaining portion 290’ of the second layer of material 290 such that the select gate 280A/280B has a side profile including a substantially vertical sidewall connected to a top portion by a discontinuity (see, e.g., Fig. 9).
Dickenscheid does not show that the top portion is curved.
Shim (see, e.g., Fig. 16), in similar processes to those of Dickenscheid, on the other hand, teaches a select gate 62 having a side profile including a substantially vertical sidewall connected to a top curved portion by a discontinuity.
However, this claim limitation is merely considered a change in the shape of the top portion in Dickenscheid’s device.  The specific claimed curved shape, absent any criticality, is only considered to be an obvious modification of the shape of the top portion30 in Dickenscheid’s device, as the courts have held that changes in shape, without any criticality, are within the level of skill in the art.  According to the courts, a particular shape, is nothing more than one among numerous shapes that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Dailey, 149 USPQ 47 (CCPA 1976).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed top curved portion, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed top curved portion in Dickenscheid’s device.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed shape or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen shape or upon another variable recited in a claim, the applicant must show that the chosen shape is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

See also Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”).  See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”).

Regarding Claim 35, Dickenscheid teaches all aspects of claim 34.  Dickenscheid (see, e.g., Figs. 1-16B), teaches that the select gate 280A/28B has a side profile including the substantially vertical outer sidewall connected to a top portion by a discontinuity (see, e.g., Fig. 9).
Dickenscheid does not show that the top portion is curved.
Shim (see, e.g., Fig. 16), in similar processes to those of Dickenscheid, on the other hand, teaches a select gate 62 having a side profile including a substantially vertical sidewall connected to a top curved portion by a discontinuity.
However, this claim limitation is merely considered a change in the shape of the top portion in Dickenscheid’s device.  The specific claimed curved shape, absent any criticality, is only considered to be an obvious modification of the shape of the top portion30 in Dickenscheid’s device, as the courts have held that changes in shape, without any criticality, are within the level of skill in the art.  According to the courts, a particular shape, is nothing more than one among numerous shapes that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Dailey, 149 USPQ 47 (CCPA 1976).
See also the comments stated above in claim 33 regarding criticality of shapes which are considered repeated here.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Dickenscheid (US 2011/0070726) in view of Sunamura (US 2009/0316484).

Regarding Claim 38, Dickenscheid teaches all aspects of claim 34.  Dickenscheid (see, e.g., Figs. 1-16B), teaches that the dielectric 270 includes a vertical portion disposed between the MG stack 255 and the select gate 280A/280B and a horizontal portion disposed underneath the select gate 280A/280B (see, e.g., Fig. 4, par. 0045).
Dickenscheid does not teach that the vertical portion and the horizontal portion are formed with different materials.
Sunamura (see, e.g., Figs. 16, 17), in similar memory devices to those of Dickenscheid, on the other hand, teaches that the vertical portion 29 and the horizontal portion 24’ are formed with different materials (see, e.g., pars. 0075, 0083).
Sunamura, teaches that using gate insulators comprising a silicon dioxide film or a nitrogen-containing silicon dioxide film in equivalent structures is well known in the art.  Therefore, because silicon dioxide and nitrogen-containing silicon dioxide were well-known materials used as gate insulators at the time of the invention, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to use a nitrogen-containing silicon dioxide film for the vertical portion and a silicon dioxide film for the horizontal portion in Dickenscheid’s device since the substitution would yield predictable results.  See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.”  325 U.S. at 335, 65 USPQ at 301).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


P10831OPCT-US-C126Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/Primary Examiner, Art Unit 2814